268 F.2d 76
59-1 USTC  P 9446
Frances Schuster SCHAFFNER, Appellant,v.John H. BINGLER, Director of Internal Revenue, Appellee.
No. 12795.
United States Court of Appeals Third Circuit.
Argued May 4, 1959.Decided May 7, 1959.

Leonard Shapiro, Pittsburgh, Pa., for appellant.
George W. Beatty, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, Attys., Dept. of Justice, Washington, D.C., Hubert I. Teitelbaum, U.S. Atty., Thomas J. Shannon, Asst. U.S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Appellant seeks to enjoin the taxing authorities from collecting the tax due under a final decision of the Tax Court.  The order of the Tax Court determining that appellant was liable for the income taxes involved was entered with the consent of appellant.  No petition for review of that decision was ever filed.  We think Section 7421 of the Internal Revenue Code of 1954, 26 U.S.C.A. 7421, providing that no suit shall be maintained in any court to restrain the assessment or collection or any tax or transferee liability, is clearly applicable in this instance.  And here where the jurisdiction of the Tax Court was properly invoked and its decision having become final, the district court has no jurisdiction to reopen that decision.  Lasky v. Commissioner, 9 Cir., 1956, 235 F.2d 97, affirmed per curiam, 1957, 352 U.S. 1027, 77 S. Ct. 594, 1 L. Ed. 2d 598; White's Will v. Commissioner, 3 Cir., 1944, 142 F.2d 746.


2
The order of the district court will be affirmed.